t c memo united_states tax_court charlie edward thompson jr petitioner v commissioner of internal revenue respondent docket no 6063-11l filed date charlie edward thompson jr pro_se linda l wong and cindy l wofford for respondent memorandum findings_of_fact and opinion thornton chief_judge petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination sustaining the filing of a notice_of_federal_tax_lien with respect to petitioner’s federal_income_tax unle sec_1the amended petition indicates that petitioner also seeks to dispute a continued otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact petitioner is retired from the u s air force and the u s postal service he resided in texas when he filed his petition according to third-party information reports submitted to the internal_revenue_service irs in petitioner received dollar_figure from the thrift_savings_plan tsp dollar_figure of military retired pay from the defense finance and accounting service dollar_figure from the social_security administration and dollar_figure from pilgrim bank the irs’ computerized transcripts also indicate that in the office of personnel management opm made a dollar_figure gross annuity distribution to petitioner continued purported notice_of_deficiency with respect to his taxable_year this court granted respondent’s motion to dismiss for lack of jurisdiction and to strike as to taxable_year on the ground that no notice_of_deficiency or notice_of_determination was issued to petitioner for that tax_year consequently only petitioner’s taxable_year remains at issue petitioner timely filed his federal_income_tax return reporting gross_income of dollar_figure made up of the dollar_figure distribution from tsp and a gross annuity of dollar_figure from opm on date respondent mailed petitioner a notice_of_deficiency which he received on date in the notice_of_deficiency respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax petitioner did not petition this court for redetermination of the deficiency on march and date respondent mailed to petitioner final notices of intent to levy levy notices for collection of petitioner’s unpaid tax on date respondent mailed to petitioner a letter notice_of_federal_tax_lien and your right to a hearing under sec_6320 lien notice for collection of petitioner’s unpaid tax on date respondent received petitioner’s form request for a collection_due_process or 2the record does not explain the apparent discrepancy between the dollar_figure gross distribution reflected on the irs computerized transcripts and the dollar_figure gross annuity that petitioner reported on his return 3although the record does not contain a complete copy of the notice_of_deficiency from other evidence in the record and the representations of respondent’s counsel it appears that in determining the deficiency the irs treated as taxable_income in addition to the full amounts petitioner reported on his return petitioner’s dollar_figure of military retired pay dollar_figure of his social_security payments and the dollar_figure of interest from pilgrim bank equivalent_hearing on this form petitioner requested a hearing with respect to both the lien notice and the levy notices the only issue he raised was his underlying liability stating i do not owe you guys anything respondent treated this letter as a request for an equivalent_hearing with respect to the levy notices and as a timely appeal from the lien notice on date respondent’s settlement officer so held a telephone conference with petitioner during this conference petitioner disputed his tax_liability but he did not provide the so with any meaningful information to support his position the so attempted unsuccessfully to explain to petitioner the basis for the deficiency determination on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or 4respondent’s determination to grant an equivalent_hearing with respect to the levy notices stemmed from petitioner’s not responding to either levy notice within the required days see sec_6330 sec_301_6330-1 proced admin regs generally equivalent hearings are conducted under the same procedures as are used in appeals hearings authorized by sec_6320 and sec_6330 sec_301_6330-1 proced admin regs at the conclusion of an equivalent_hearing the appeals officer does not issue a notice_of_determination but instead issues a decision letter which includes information similar to that in a notice_of_determination see eg macdonald v commissioner tcmemo_2009_63 notice sustaining the filing of the notice_of_federal_tax_lien the notice stated that the so had verified that all the legal and procedural requirements for the filing of the notice_of_federal_tax_lien had been followed and on balance the proposed collection action by notice_of_federal_tax_lien was no more intrusive than necessary opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien and within five business days thereafter provide written notice to the taxpayer sec_5also on date respondent issued petitioner a decision letter concerning equivalent_hearing under sec_6320 and or sustaining the proposed levy an equivalent_hearing decision letter unlike a notice_of_determination generally does not constitute a determination for purposes of sec_6320 or sec_6330 and so does not provide the requisite basis for invoking this court’s jurisdiction under sec_6320 or sec_6330 see 116_tc_263 116_tc_255 petitioner has not properly placed before us any request to review the decision letter sustaining the proposed levy in any event because the only issue petitioner has raised relates to his underlying liability which he is not entitled to challenge in this proceeding it would not affect the outcome in this proceeding if the decision letter were also properly before us a a the taxpayer may then request an administrative hearing before an appeals officer sec_6320 sec_301_6320-1 proced admin regs once the appeals officer issues a determination the taxpayer may seek judicial review in the tax_court sec_6320 sec_6330 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and possible alternative means of collection the existence or amount of the underlying tax_liability may be contested at an appeals_office hearing but only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute that tax_liability sec_6330 see also 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see sego v commissioner t c pincite other issues we review for abuse_of_discretion id the only issue petitioner has raised at his appeals_office hearing in his petition or at trial has been his underlying tax_liability he is precluded from challenging this underlying liability however because he received a notice_of_deficiency for his tax_year but failed to timely petition this court to redetermine the deficiency see sec_6320 sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite neither in his petition or at any other point in this proceeding has petitioner raised any issue about any collection alternative or raised any challenge to the validity of respondent’s collection action we deem petitioner to have waived any such issues see rule b stating the petition must contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination and any issue not raised in the assignments of error shall be deemed conceded 117_tc_183 in any event from our review of the record we are satisfied that respondent has satisfied the requirements of sec_6320 and sec_6330 consequently we shall sustain respondent’s filing of the notice_of_federal_tax_lien 6the so reviewed petitioner’s underlying tax_liability and discussed it with him despite petitioner’s receiving a notice_of_deficiency for this action does not constitute a waiver of the sec_6330 restriction and does not empower this court to review petitioner’s challenge to his underlying tax_liability in this proceeding see 118_tc_572 sec_301_6320-1 q a-e11 proced admin regs 7at trial respondent’s counsel stated that she believed that an audit_reconsideration would be appropriate after this case is closed in the light of information that respondent received during the pendency of these proceedings continued to reflect the foregoing decision will be entered for respondent continued particularly as to the apparent discrepancy between the dollar_figure distribution that opm reported to the irs and the dollar_figure gross annuity that petitioner reported on his federal_income_tax return the possibility that petitioner might have had basis in this annuity to reduce the taxable_amount and the possibility that because of a service-connected disability petitioner’s military retired pay might not have been fully taxable we expect respondent to provide petitioner with an opportunity for this audit_reconsideration and we urge petitioner to cooperate with respondent’s requests for information
